DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-10 are pending and presented for examination.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide antecedent basis for the first compound prepared by a condensation of aniline and benzoic acid as claimed in claim 5. The specification only provides support for a reaction between an activated aniline and a terminated benzoic acid (0031).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites a volume ratio of 1: 0.5-5. This ratio is indefinite as it is unclear exactly what ratio is being claimed. For example, as recited above, the ratio could be interpreted as two different distinct ranges. A ratio of 1: 0.5-5 could be interpreted as a ratio of 1:0.5 to 5:1. Alternatively, the claimed ratio could be interpreted as 1:0.5 to 1:5. Therefore, as it is impossible to determine exactly what range applicant intends to claim, the claim is indefinite.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 requires the first compound to be prepared by a condensation of aniline and benzoic acid (note that the product of this reaction would not be a diamine). However, claim 5 depends from claim 3 which requires the first compound to comprise a diamine group. The first compound of claim 5 would not comprise a diamine group; therefore, claim 5 fails to further limit the parent claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palazzo et al. (EP 1221732).

	Regarding claims 1, 2 and 9, Palazzo teaches a modified polyamic acid comprising 4:1 polyamic acid:polyvinylidene fluoride (0040 which is 80% by mass of polyamic acid to 20% by mass of polyvinylidene fluoride). Palazzo teaches preparing the modified polyamic acid by providing and mixing the polyvinylidene fluoride with the polyamic acid (0040). Palazzo also teaches forming a composite film by coating the modified polyamic acid, drying and crosslinking/curing to obtain the composite film (0040). Palazzo teaches all the critical limitations of claims 1, 2 and 9; therefore, Palazzo anticipates the claims.

4.	Claim(s) 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian “Preparation and Properties of Polyimide/Polyvinylidene Fluoride Functional Membrane”, reference is made to the document provided by applicants).

	Regarding claims 1, 2, 8 and 9, Qian teaches a modified polyamic acid comprising 70% polyimide (abstract, which before curing actually will exist as a polyamic acid, see also Figure 2-3 as evidence) and 30% polyvinyidene fluoride (abstract). Qian teaches preparing the modified polyamic acid by dissolving the polyvinylidene fluoride in dimethylacetamide (Figure 2-3) and mixing the provided polyvinylidene fluoride with polyamic acid through mechanical blending (abstract) to provide the modified polyamic acid (abstract and Figure 2-3). Qian also teaches forming a composite film by coating the modified polyamic acid, drying and crosslinking/curing to obtain the composite film (abstract, Table 2-3 and Figure 2-3). Qian teaches all the critical limitations of claims 1, 2, 8 and 9; therefore, Qian anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101284397 (of which reference is made to the provided English machine translation, hereinafter referred to as ‘397) in view of Qian.

	Regarding claim 10, ‘397 teaches a display device comprising a base layer (comparable to a substrate), wherein the base layer may be based on a polyamic acid (abstract). ‘397 fails to teach the base layer based on a modified polyamic acid. However, Qian teaches a modified polyamic acid as claimed (see above) for forming composite films (see above) for electronic devices (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a modified polyamic acid as disclosed by Qian for ‘397’s generic polyamic acid. One would have been motivated to make this modification as Qian teaches that compounding polyvinylidene fluoride with polyamic acid yields materials with significantly improved dielectric properties and good ferroelectric properties (abstract) which would be beneficial in ‘397’s device.

6.	Claims 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of ‘397 and Moon et al. (“Preparation and Characterization of Transparent Polyimide-Silica Composite Films Using Polyimide with Carboxylic Acid Groups”).

	Regarding claims 3, 4 and 6, Qian teaches all the limitations of claim 2, including the use of the polyamic acid in electronic devices (see above) but fails to teach preparing the polyamic acid according to the process of claims 3, 4 and 6. 
First, ‘397 teaches preparing a polyamic acid by dissolving PDA (phenylene diamine) in an amount of 0.214 mol and PMDA (pyromellitic dianhydride, which has the structure of the fourth formula in claim 6) in an amount of 0.192 mol (a ratio of approximately 1:0.9) to obtain a reaction solution that provides the polyamic acid (Example 1, page 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare Qian’s polyamic acid as disclosed by ‘397. One would have been motivated to make this modification as ‘397 teaches that polyamic acids made in this manner have excellent properties, such as heat resistance, low thermal expansion coefficient and high elastic modulus (middle of page 3), which would be desirable for electronic devices.
Second, Qian in view of ‘397 fail to explicitly teach filtering the reaction solution in a vacuum environment to finally obtain the polyamic acid. However, Moon teaches a similar process for forming polyamic acid compounds by dissolving and reaction between a diamine and a dianhydride (Section 2.1) followed by filtering to provide the purified product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qian in view of ‘397’s process by further filtering the resultant polyamic acid. One would have been motivated to make this modification to provide a fully purified product.
Finally, the Examiner takes Official Notice that vacuum filtering is a conventional laboratory technique for filtering, which provides a more rapid process for filtering rather than performing the filtering at atmospheric pressure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qian in view of ‘397 and Moon’s process to perform the filtering under vacuum. One would have been motivated to make this modification to improve the efficiency of the process, as vacuum filtering is faster than conventional filtering.

Conclusion
	Claims 1-10 are pending.
	Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
April 28, 2022Primary Examiner, Art Unit 1717